Citation Nr: 1030055	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for myelofibrosis, to include 
as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) 
which denied service connection for myelofibrosis.  

The Board notes that all claims for service connection based on 
exposure to herbicides in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam were subject to a stay on adjudication 
pending the outcome of litigation in the Federal Courts, 
effective from September 2006.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  That stay has now been lifted, and adjudication of 
these claims may proceed.

The Veteran was scheduled for a January 2007 travel Board 
hearing, but failed to appear.  Therefore, his hearing request is 
deemed withdrawn.

This case was remanded by the Board to the RO in March 2009 for 
additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to Agent Orange 
in service. 

2.  The Veteran's myelofibrosis is not etiologically related to 
active service.




CONCLUSION OF LAW

Myelofibrosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A December 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in December 2006.  The RO readjudicated the 
case in a May 2010 supplemental statement of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran was afforded a VA examination in 
February 2004.  38 C.F.R. § 3.159(c)(4) (2009).  The VA 
examination included a discussion of the Veteran's medical 
history, but did not include an opinion with respect to the 
etiology of the Veteran's claimed myelofibrosis.  The Board finds 
that an additional examination is not necessary in this case.  As 
the Board will discuss below, there is no indication that the 
Veteran had myelofibrosis in service, nor is the Veteran shown to 
have been exposed to an herbicide agent in service.  Absent 
evidence that indicates that the Veteran has a current claimed 
disability related to symptoms in service, the Board finds that a 
VA examination is not necessary for disposition of the claim.  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  


B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including leukemia, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that myelofibrosis is secondary to Agent 
Orange exposure in Vietnam.  He also contends that presumptive 
service connection is warranted because myelofibrosis could lead 
to leukemia. 
 
A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The presumption of herbicide 
exposure is warranted for service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam (emphasis added).  
38 C.F.R. § 3.307(a)(6)(iii) (2009); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  An opinion of the General Counsel for VA 
held that service on a deep-water naval vessel off the shores of 
Vietnam may not be considered service in the Republic of Vietnam 
for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam 
era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels (i.e. "blue 
water" service) offshore of Vietnam, as opposed to service aboard 
vessels in inland waterways of Vietnam (i.e. "brown water 
service") is not included as "service in the Republic of Vietnam" 
for purposes of presumptive service connection for Agent Orange 
diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments section 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases); see also VA Manual M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Part 10.k.

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma. 38 
C.F.R. § 3.309(e) (2009). VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The medical evidence of record shows that the Veteran has a 
current diagnosis of myelofibrosis.  However, the record does not 
show that the Veteran's service involved duty or visitation in 
the Republic of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii) (2008); 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's Form DD 214 and personnel records show that he 
served in the Navy aboard the aircraft carrier, USS Hancock CVA-
19, from September 1970 to December 1971.  The Veteran received 
the Vietnam Campaign Medal.  He received the Vietnam Service 
Medal for qualifying from November 1970 to May 1971.  Personnel 
records show that the Veteran crossed the Equator on board the 
USS Hancock CVA-19 enroute to Sydney, Australia on May 10, 1971.  

Although personnel records clearly show that the Veteran served 
aboard the USS Hancock CVA-19 in the waters off the shore of the 
Republic of Vietnam from November 1970 and May 1971, personnel 
records do not confirm any duty or visitation in the Republic of 
Vietnam.  The Veteran has not submitted any additional evidence 
to show he had actual duty or visitation in Vietnam.  The Board 
also notes that there is no documentation that the USS Hancock 
CVA-19 operated in rivers, canals, estuaries, and delta areas 
making up the inland waterways of the Republic of Vietnam or 
evidence that the Veteran's offshore ("blue water") vessel had 
operations on inland ("brown water") waterways.  See VA's 
Compensation and Pension Service Bulletins January 2010 and June 
2010 (providing a list of ships that had "brown water" operations 
during the Vietnam era and identifying certain vessel types that 
operated primarily or exclusively on the inland waterways).  The 
Board does note that Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran has not 
identified any specific incidents of actual duty or visitation in 
Vietnam, nor has he provided any other evidence showing that he 
was exposed to an herbicide agent in service.   The record 
contains no evidence that corroborates the Veteran's allegation 
of exposure to Agent Orange.

Absent qualifying service in Vietnam, and absent corroborating 
evidence of exposure to herbicides off shore, the Board finds 
that there is no basis for presumptive service connection due to 
herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The Board further notes, in 
this particular case, that the Veteran's claimed disability of 
myelofibrosis is not included in the above-indicated diseases 
associated with exposure to an herbicide agent; however, the 
Veteran is not precluded from establishing service connection for 
a diagnosed disability with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The evidence clearly shows that the Veteran currently has a 
diagnosis of myelofibrosis.  However, service connection is not 
warranted because myelofibrosis was not incurred or aggravated 
during service.

Service treatment records contain no complaints, diagnoses, or 
treatment that can be related to myelofibrosis.  The medical 
evidence of record shows that myelofibrosis was first diagnosed 
in September 2002, 30 years after the Veteran's separation from 
service. 

Private treatment records show that the Veteran was diagnosed 
with myelofibrosis in September 2002.  A September 2002 
consultation report shows that the Veteran reported that overall 
he enjoyed pretty good health and was in his usual state of 
health until the beginning of summer 2002 when he noted the 
development of symptoms of weakness, fatigability, abdominal 
pain, fever, chills, anorexia, weight loss, arthralgias, or 
myalgias.  He had a bone marrow biopsy in September 2002, and the 
results were felt to be consistent with myelofibrosis.  An 
October 2002 treatment report noted that the Veteran had no 
significant past medical history, and was recently found to have 
leukocytosis as well as neutropenia.  He had a bone marrow biopsy 
consistent with myelofibrosis. 

A February 2004 VA examination shows that he Veteran reported 
that he worked in data processing while in the Navy.  The Veteran 
was diagnosed with myelofibrosis in September 2002.  The Veteran 
reported that before that hospitalization, he developed 
dizziness, shortness of breath upon ambulation, cold sweats, 
achiness in the joints, generalized weakness and fatigability, 
and loss of appetite.  The Veteran was hospitalized and was found 
to be severely anemic.  The Veteran had a bone marrow biopsy and 
was diagnosed with myelofibrosis.    

The Veteran submitted a September 2006 letter from Dr. S.D.R. in 
support of his claim.  Dr. S.D.R. stated that although there can 
never be any direct proof of causation; it is possible that the 
Veteran's myelofibrosis may have resulted from his prior exposure 
to Agent Orange.  

Medical evidence of record shows that myelofibrosis was first 
diagnosed in September 2002, and first became symptomatic earlier 
that same year.  Although the Veteran has submitted an opinion 
from Dr. S.D.R. indicating that myelofibrosis could be related to 
prior exposure to Agent Orange, as the Board has already 
discussed above, the Veteran is not shown to have been exposed to 
Agent Orange in service.  The Veteran served in the waters 
offshore of Vietnam in service; however, he has not identified 
any actual duty or visitation in Republic of Vietnam in service, 
nor has any actual duty or visitation been shown by the Veteran's 
service records.  The Veteran has not submitted any independent 
evidence verifying actual exposure to an herbicide agent in 
service.  In light of the foregoing, the Board finds that Dr. 
S.D.R.'s opinion is not probative with respect to etiology.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected.)

The Veteran has alternately claimed that his myelofibrosis could 
be related to leukemia, and thus argues that presumptive service 
connection should apply.  Chronic lymphocytic leukemia is 
identified as a disease associated with exposure to an herbicide 
agent under 38 C.F.R. § 3.309(e); however, as the Board has 
discussed above, the Veteran is not shown to have been exposed to 
Agent Orange in service.  Leukemia is also a chronic disease for 
which service connection may be granted if manifested to a 
compensable degree within one year of the date of the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran, 
however, is not shown to have a current diagnosis of leukemia, 
nor did leukemia or claimed myelofibrosis manifest within one 
year of the Veteran's separation from service.  There is no 
indication that the Veteran's current myelofibrosis is otherwise 
related service.  Therefore, the Board finds that service 
connection for myelofibrosis is not warranted.

C.  Conclusion

Although the Veteran has a current diagnosis of myelofibrosis, 
there is no competent evidence showing that the disability was 
incurred in service, there is no confirmed service in the 
Republic of Vietnam or confirmed exposure to an herbicide agent 
in service, and no nexus has been established between the 
Veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the evidence 
is against finding that the Veteran has myelofibrosis 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for myelofibrosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


